Case 2:19-cr-20502-GAD-EAS ECF No. 51 filed 07/07/20       PageID.224    Page 1 of 12




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

      UNITED STATES OF AMERICA,

                Plaintiff,
                                                    Case No. 19-cr-20502
                    v.
                                                 U.S. DISTRICT COURT JUDGE
                                                    GERSHWIN A. DRAIN
       LAVAR DEMETRIUS BOYD,

             Defendant.
   ______________                     /

     OPINION AND ORDER DENYING DEFENDANT’S MOTION TO
    WITHDRAW GUILTY PLEA [#42] AND DENYING DEFENDANT’S
         RENEWED MOTION FOR RELEASE ON BOND [#43]

                                 I. INTRODUCTION

      On July 25, 2019, Defendant Lavar Demetrius Boyd was charged in a criminal

complaint for one count of felon in possession of a firearm in violation of 18 U.S.C.

§ 922(g)(1) and two counts of possession with intent to distribute a controlled

substance in violation of 21 U.S.C. § 841(a)(1). ECF No. 1, PageID.1. Defendant

was subsequently charged in an indictment with one count under § 922(g)(1) and

one count under § 841(a)(1). ECF No. 11, PageID.17-18. Defendant was arraigned

on the Indictment and consented to detention on August 1, 2019. ECF No. 17,

PageID.29. On November 18, 2019, Defendant pled guilty to one count under

§ 922(g)(1) pursuant to a Rule 11 Agreement. ECF No. 25, PageID.57.



                                          1
Case 2:19-cr-20502-GAD-EAS ECF No. 51 filed 07/07/20      PageID.225    Page 2 of 12




      Presently before the Court is Defendant’s Motion to Withdraw Guilty Plea

and Defendant’s Renewed Motion for Release on Bond, both filed on May 18, 2020.

ECF Nos. 42, 43. The Government filed a Response in Opposition to the Bond

Motion on May 26, 2020, and Defendant filed his Reply on May 29, 2020. ECF

Nos. 44, 47. The Government filed a Response in Opposition to the Withdrawal

Motion on June 5, 2020. ECF No. 48. Defendant did not file a Reply. A hearing

on this matter was held on July 2, 2020. For the reasons that follow, the Court will

DENY Defendant’s Motion to Withdraw Guilty Plea [#42] and DENY Defendant’s

Renewed Motion for Release on Bond [#43].


                                 II. BACKGROUND

         A. Defendant’s Background
      Defendant Lavar Boyd is thirty-seven years old and a lifelong resident of

southeast Michigan. Over the past five years, Boyd has resided “off and on” at his

mother’s house in Detroit, his son’s mother’s home in Detroit, and his own residence

in Highland Park. Defendant and his fiancée, Shareese Massenberg, have a two-

year-old son who lives in Detroit with Massenberg. Boyd also has an eleven-year-

old son who resides in Farmington Hills. Defendant has worked “off and on” at

Provision Health Care in Troy, Michigan over the past five years.

      Defendant states that he suffers from sleep apnea, high blood pressure,

asthma, obesity, and bronchitis, and may also be in the early stages of Crohn’s


                                         2
Case 2:19-cr-20502-GAD-EAS ECF No. 51 filed 07/07/20        PageID.226     Page 3 of 12




disease. He does not report the use of any medications for his physical conditions

or any history of mental health illness.

      Boyd reports that he has used Xanax and Percocet daily for the past five years

and has used heroin two to three times per week. He also states that he has used

cocaine daily for the past fifteen years and drinks a pint to a fifth of liquor twice a

week. Defendant completed a thirty-day inpatient treatment program in March 2018

and an eight-week outpatient treatment program in September 2018.

      Defendant has a history of several arrests and outstanding warrants beginning

at the age of thirteen. The majority of Boyd’s convictions are misdemeanors for

possession of controlled substances or operating a vehicle on a suspended license.

In 2002, Defendant pled guilty to two counts of felony armed robbery and one count

of felony firearm possession and was sentenced to 3-to-15 years before being

released on parole in 2017. He absconded from parole supervision at least twice in

2018. Defendant has three outstanding warrants: one for a parole violation with the

Michigan Department of Corrections, and two for failures to appear in the 36th

District Court.

          B. The Present Offense

      On July 12, 2019, federal and local law enforcement executed a search warrant

at Boyd’s residence on Russell Street in Detroit, Michigan. ECF No. 25, PageID.57.

Defendant was present at the residence and was found in the first-floor bedroom. Id.


                                           3
Case 2:19-cr-20502-GAD-EAS ECF No. 51 filed 07/07/20      PageID.227    Page 4 of 12




at PageID.58. As they searched the room, law enforcement found a Colt Trooper

MKII revolver located in the ceiling tiles. Id. Boyd allegedly had dominion over

the firearm, which was manufactured outside of the state of Michigan and was also

reported stolen. Id. Additionally, a search of the same bedroom purportedly

revealed “approximately 22 grams of crack cocaine, 6.5 grams of heroin, 28 grams

of various pills including oxycodone, . . . over a gram of cocaine[,]” and almost 12

grams of marijuana, as well as a digital scale found in Boyd’s dining room. ECF

No. 44, PageID.155.

      Defendant was arrested pursuant to a federal criminal complaint that charged

him with one count of felon in possession of a firearm in violation of 18 U.S.C. §

922(g)(1) and two counts of possession with intent to distribute a controlled

substance in violation of 21 U.S.C. § 841(a)(1). See ECF No. 1. Defendant was

subsequently charged in an indictment with one count under § 922(g)(1) and one

count under § 841(a)(1). ECF No. 11, PageID.17-18. Defendant was arraigned on

the Indictment and consented to detention on August 1, 2019. ECF No. 17,

PageID.29. On November 18, 2019, Defendant pled guilty to one count of felon in

possession of a firearm in violation of § 922(g)(1). ECF No. 25, PageID.57.

      On February 25, 2020, Defendant filed a motion for the withdrawal of his

attorney, Coral M. Watt.     See ECF No. 32.      This Court ordered the Federal

Community Defender to appoint new counsel to represent Defendant in his case.


                                         4
Case 2:19-cr-20502-GAD-EAS ECF No. 51 filed 07/07/20          PageID.228    Page 5 of 12




See ECF No. 36. Current counsel Christopher W. Quinn, II accepted appointment

on March 4, 2020. Thereafter, this Court granted Defendant’s request to withdraw

Ms. Watt as counsel on March 11, 2020. See ECF No. 37. Defendant has not yet

been sentenced by this Court.

                                   III. DISCUSSION

      Defendant moves to withdraw his guilty plea and alleges ineffective

assistance of counsel by his former counsel, Ms. Watt. Defendant also moves for

his release on bond because of his professed innocence and pre-existing medical

conditions that make him susceptible to serious illness from COVID-19. Each

motion is addressed in turn below.


          A. Motion to Withdraw Guilty Plea
      Defendant argues that he should be permitted to withdraw his November 18,

2019 guilty plea because “he felt taken advantage of” by his prior counsel Ms. Watt

and “that under her leadership and influence he signed the Rule 11 plea agreement.”

ECF No. 42, PageID.132. The Government opposes this Motion, asserting that

Boyd has not provided a justifiable basis to warrant the withdrawal of his plea.

       “It is well settled that the withdrawal of a guilty plea prior to sentencing is

not an absolute right but is a matter within the broad discretion of the district court.”

United States v. Spencer, 836 F.2d 236, 238 (6th Cir. 1987) (quoting United States

v. Kirkland, 578 F.2d 170, 172 (6th Cir. 1978)). To prevail on such a motion, the


                                           5
Case 2:19-cr-20502-GAD-EAS ECF No. 51 filed 07/07/20        PageID.229    Page 6 of 12




defendant must “show a fair and just reason for requesting the withdrawal.” Fed. R.

Crim. P. 11(d)(2)(B). The Sixth Circuit has identified a non-exclusive list of factors

that courts should consider when determining whether a defendant has met his

burden:

      (1) the amount of time that elapsed between the plea and the motion to
      withdraw it; (2) the presence (or absence) of a valid reason for the failure to
      move for withdrawal earlier in the proceedings; (3) whether the defendant has
      asserted or maintained his innocence; (4) the circumstances underlying the
      entry of the guilty plea; (5) the defendant’s nature and background; (6) the
      degree to which the defendant has had prior experience with the criminal
      justice system; and (7) potential prejudice to the government if the motion to
      withdraw is granted.

United States v. Ellis, 470 F.3d 275, 281 (6th Cir. 2006). Importantly, no single

factor controls. United States v. Haygood, 549 F.3d 1049, 1052 (6th Cir. 2008).

Rather, “[t]he relevance of each factor will vary according to the ‘circumstances

surrounding the original entrance of the plea as well as the motion to withdraw.’”

Id. (quoting United States v. Triplett, 828 F.2d 1195, 1197 (6th Cir. 1987)).

      Here, none of the Ellis factors weigh in favor of relief for Defendant. See 470

F.3d at 281. With respect to the first factor—the amount of time between the plea

and the motion to withdraw—Defendant waited almost six months to file the instant

Motion. See ECF No. 48, PageID.215. The Sixth Circuit has affirmed decisions to

deny motions to withdraw guilty pleas based on far shorter delays. See, e.g., United

States v. Durham, 178 F.3d 796, 799 (6th Cir. 1999) (77-day delay); United States



                                          6
Case 2:19-cr-20502-GAD-EAS ECF No. 51 filed 07/07/20        PageID.230     Page 7 of 12




v. Goldberg, 862 F.2d 101, 104 (6th Cir. 1988) (55-day delay); United States v.

Spencer, 836 F.2d 236, 239 (6th Cir. 1987) (5-week delay).

      The Government concedes that the delay may be due in part to Defendant’s

change in counsel. This fact also implicates the second Ellis factor, which looks at

whether a valid reason exists for the defendant’s failure to move for withdrawal

earlier in the proceedings. The Government notes, however, that Boyd did not

indicate there was an issue with his plea until he submitted a letter dated January 27,

2020. ECF No. 48, PageID.215. Even after the new appointment of counsel in early

March, Defendant did not file the present motion until May 18, 2020. Under Sixth

Circuit precedent, significant time has passed since the plea and the motion to

withdraw it, and neither the first nor second Ellis factor weighs in favor of

Defendant.

      The third factor also weighs against relief here. Boyd now asserts his

innocence and “specifically denies that the firearm that was recovered in the instant

case belongs to him,” contrary to his admittance of guilt at the plea hearing. ECF

No. 42, PageID.132. In his Rule 11 Agreement, Defendant acknowledged that the

firearm was reported stolen. ECF No. 25, PageID.58. The issue, therefore, is not

the ownership of the firearm, but the possession of it. Boyd admitted during his plea

hearing that the firearm was accessible to him in his home, suggesting that he, at the

very least, constructively possessed it.       ECF No. 48, PageID.216.       With the


                                           7
Case 2:19-cr-20502-GAD-EAS ECF No. 51 filed 07/07/20        PageID.231    Page 8 of 12




information provided in his Motion, Defendant has not demonstrated that

withdrawal is warranted under the third factor.

      The fourth Ellis factor asks the Court to consider the circumstances underlying

the entry of the guilty plea in the present case. At the Defendant’s plea hearing, not

only did the Court advise Defendant of his constitutional rights, but Defendant also

acknowledged that he was entering his guilty plea both knowingly and voluntarily.

See ECF No. 41, PageID.123. Consequently, this factor weighs against relief.

      As to the fifth factor, Boyd does not allege that anything in his nature or

background provides justification for the withdrawal of his guilty plea. To the

contrary, the Government notes that Defendant was thirty-six years old at the time

of his plea, had completed his GED and taken college-level courses, and denied any

mental health problems. See ECF No. 48, PageID.217. While Defendant’s record

suggests a history of substance abuse, he denied being under the influence of any

drugs, medications, or alcohol during his plea hearing. See ECF No. 41, PageID.120.

Further, the Court made specific findings that Defendant was fully competent and

capable of entering an informed plea, and that he was aware of the nature of the

charges and consequences of the plea. See id. at PageID.127-128. This factor

therefore weighs against relief as well.

      The sixth factor, which considers the degree to which Boyd has prior

experience with the criminal justice system, likewise weighs against relief.


                                           8
Case 2:19-cr-20502-GAD-EAS ECF No. 51 filed 07/07/20         PageID.232     Page 9 of 12




Defendant has been charged with and has pled guilty to two felony crimes and at

least four misdemeanor offenses. This experience tends to show that he is familiar

with the criminal justice system and the consequences of a guilty plea. See United

States v. Benton, 639 F.3d 723, 727-28 (6th Cir. 2011) (“Benton’s present positive

endeavors do not erase his prior experience with the criminal justice system, which

tends to show that Benton was intimately familiar with the system and was aware of

the ramifications of entering his guilty plea.”).

      Finally, the Government does not proffer an argument regarding potential

prejudice if withdrawal is granted, instead asserting that Boyd has failed to meet his

burden on the preceding six factors. Because the Government is not required to

address this factor “until the defendant advances and establishes a fair and just reason

for allowing the withdrawal,” the Court need not address how Defendant’s requested

relief would potentially prejudice the Government. Benton, 639 F.3d at 729.

      Defendant has failed to demonstrate how any of the relevant factors indicate

that withdrawal of his guilty plea is warranted at this time. Accordingly, the Court

will deny Defendant’s Motion to Withdraw Guilty Plea [#42].


          A. Renewed Motion for Bond
      Boyd has also moved for his release on bond under 18 U.S.C. § 3145, citing

both his request to withdraw his guilty plea and the heightened risk of severe illness

posed by COVID-19. However, as the Court has denied Defendant’s request to


                                           9
Case 2:19-cr-20502-GAD-EAS ECF No. 51 filed 07/07/20          PageID.233     Page 10 of 12




 withdraw his guilty plea, this motion is no longer properly brought under 18 U.S.C.

 § 3145, as it addresses pre-trial motions for bond. The Court will instead construe

 Defendant’s motion as a request for revocation of his detention order pending

 sentencing under 18 U.S.C. § 3143.

       Generally, a defendant requesting revocation of a detention order must remain

 detained “unless the [Court] finds by clear and convincing evidence that [he] is not

 likely to flee or pose a danger to the safety of any other person or the community[.]”

 18 U.S.C. § 3143(a). A defendant therefore “bears the burden of rebutting the

 presumption of detention.” United States v. Parrett, 486 F. App’x 544, 548 (6th Cir.

 2012) (citing Fed. R. Crim. P. 46(c)).

       Defendant focuses most of his argument on his particular susceptibility to

 COVID-19 due to his pre-existing medical conditions, including asthma, high blood

 pressure, and obesity. See ECF No. 47, PageID.206. The Midland County Jail

 medical records provided by the Government confirm these conditions. See ECF

 No. 45-1, PageID.173. Boyd argues that his conditions, coupled with the outbreaks

 in carceral facilities and the lack of drugs to treat the virus, amount to a violation of

 his Fifth and Eighth Amendment rights. Id.

       Defendant claims that facilities such as the Midland County Jail “are crowded

 with unsanitary conditions, poor ventilation, lack of adequate access to hygienic

 materials/cleaning supplies such as soap and water or hand sanitizers, and offer poor


                                            10
Case 2:19-cr-20502-GAD-EAS ECF No. 51 filed 07/07/20         PageID.234    Page 11 of 12




 nutrition.” ECF No. 43, PageID.143. The Government responds to this argument,

 however, by noting that “[t]o date, there are no known or reported cases of

 coronavirus in Midland County Jail[.]” ECF No. 44, PageID.163. The Court also

 takes notice of the specific measures that the administrators and staff at Midland

 County Jail have established to minimize transmission of COVID-19, including a

 pre-screening process with temperature checks for new inmates; mandatory

 quarantine for new inmates; more frequent cleaning; and increased medical staff

 onsite every day. See id. at PageID.164. While Boyd raises concerns about the

 potential of COVID-19 transmission in jails and prisons, Defendant’s arguments do

 not demonstrate how he is at a significantly increased risk of exposure compared to

 all other inmates in Midland County Jail and around the nation.

       Additionally, Defendant claims that he is not a flight risk because he could

 return to his residence in Detroit, and his “family ties are conducive to his desire to

 continue gainful employment . . . which would further tie Mr. Boyd to this area[.]”

 ECF No. 47, PageID.205. Boyd goes on to state that any risk of danger to the

 community would be negated by court-implemented measures such as a curfew,

 tether, or home confinement. Id.

       Defendant’s arguments are unpersuasive in light of his past behavior and the

 potential danger risk he poses to the community. There are at least three occasions—

 with the most recent in 2018—where Boyd absconded from his parole supervision


                                           11
Case 2:19-cr-20502-GAD-EAS ECF No. 51 filed 07/07/20         PageID.235    Page 12 of 12




 for his prior armed robbery conviction. Additionally, for the present offense,

 Defendant was found in his residence purportedly possessing both a stolen firearm

 and controlled substances.     These facts do not establish clear and convincing

 evidence that Defendant is unlikely to pose a danger to the safety of other individuals

 or his community at this time. See 18 U.S.C. § 3143(a).


                                   IV. CONCLUSION

       Accordingly, for the reasons articulated above, the Court will DENY

 Defendant’s Motion to Withdraw Guilty Plea [#42] and DENY Defendant’s

 Renewed Motion for Release on Bond [#43].

       IT IS SO ORDERED.



                                         s/Gershwin A. Drain________________
                                         GERSHWIN A. DRAIN
                                         UNITED STATES DISTRICT JUDGE

 Dated: July 7, 2020



                            CERTIFICATE OF SERVICE

            Copies of this Order were served upon attorneys of record on
                  July 7, 2020, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                    Case Manager




                                           12
